      Case 2:21-cv-01339-HB Document 14 Filed 06/09/21 Page 1 of 24




                 IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA

KBS PHARMACY, INC.                  :        CIVIL ACTION
                                    :
               v.                   :
                                    :
JIGAR PATEL, et al.                 :        NO. 21-1339

                              MEMORANDUM

Bartle, J.                                             June 9, 2021

          Plaintiff KBS Pharmacy, Inc. d/b/a Bensalem Pharmacy

has sued for damages and injunctive relief arising out of the

formation and operation by the individual defendants of a

competing pharmacy, also a defendant, less than 100 yards from

plaintiff’s location.    Plaintiff alleges violations of the

Computer Fraud and Abuse Act (“CFAA”), 18 U.S.C. § 1030, as well

as twelve counts under state law.       Plaintiff is a Pennsylvania

corporation.    The individual defendants, Jigar Patel, Christine

Crager, and Sima Patel, as well as the one member of the

defendant BVM Enterprise, LLC d/b/a Smart Choice Pharmacy, a

Pennsylvania limited liability company, are likewise all

citizens of the Commonwealth.1     See Zambelli Fireworks Mfg. Co.

v. Wood, 592 F.3d 412, 418 (3d Cir. 2010).




1. Defendant Sima Patel is the sole member of BVM Enterprise,
LLC.
      Case 2:21-cv-01339-HB Document 14 Filed 06/09/21 Page 2 of 24



          Defendants have moved to dismiss the claims under the

CFAA as well as nine of twelve state law claims for failure to

state a claim for relief under Rule 12(b)(6) of the Federal

Rules of Civil Procedure.     If the court dismisses the CFAA

claim, defendants request in the alternative that the court

dismiss all the supplemental state law claims under 28 U.S.C.

§ 1367 since there is no diversity of citizenship.

                                   I

          When considering a motion to dismiss for failure to

state a claim under Rule 12(b)(6), the court must accept as true

all factual allegations in the complaint and draw all reasonable

inferences in the light most favorable to the plaintiff.

See Phillips v. Cty. of Allegheny, 515 F.3d 224, 233 (3d Cir.

2008); Umland v. PLANCO Fin. Servs., Inc., 542 F.3d 59, 64

(3d Cir. 2008).   We must then determine whether the pleading at

issue “contain[s] sufficient factual matter, accepted as true,

to ‘state a claim to relief that is plausible on its face.’”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell

Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007)).

          On a motion to dismiss under Rule 12(b)(6), the court

may consider “allegations contained in the complaint, exhibits

attached to the complaint and matters of public record.”

Pension Benefit Guar. Corp. v. White Consol. Indus., Inc.,

998 F.2d 1192, 1196 (3d Cir. 1993) (citing 5A Charles Allen

                                  -2-
      Case 2:21-cv-01339-HB Document 14 Filed 06/09/21 Page 3 of 24



Wright & Arthur R. Miller, Federal Practice and Procedure § 1357

(2d ed. 1990)).

                                   II

          The court accepts as true for present purposes all

well-pleaded facts in the complaint.      See Warren Gen. Hosp. v.

Amgen Inc., 643 F.3d 77, 84 (3d Cir. 2011).        Plaintiff alleges

that it employed defendant Jigar Patel as a licensed pharmacist

and defendant Christine Crager (“Crager”) as a pharmacy

technician.   They both had signed identical Confidentiality

Agreements (“Agreement”) and acknowledged the terms of the

Employee Handbook (“Handbook”) as a condition of employment.           In

2018, Jigar Patel began negotiations with plaintiff to purchase

its business assets.    The negotiations culminated in a

memorandum of understanding.     In 2020, however, Jigar Patel and

Crager resigned and together with defendant Sima Patel, the wife

of Jigar Patel, opened Smart Choice Pharmacy (“Smart Choice”)

only a short distance from plaintiff.

          According to the complaint, Jigar Patel and Crager, as

plaintiff’s employees, were authorized to access confidential

patient information on plaintiff’s computer pursuant to their

Agreements.   Those agreements provided in relevant part:

          The undersigned, as a current or proposed
          employee of Bensalem Pharmacy or an
          affiliate company, in consideration of
          employment and/or continued employment, does
          hereby agree that he/she has or will have

                                  -3-
      Case 2:21-cv-01339-HB Document 14 Filed 06/09/21 Page 4 of 24



          access to patient information and records
          together with other information and
          documentation which would not be made
          available to the public or any other person
          or entities; and further agrees not to
          disclose or to divulge information
          whatsoever regarding . . . patients, patient
          information, records, referring sources,
          physicians, or other information or
          documentation regarding the corporation or
          its patients or customers.

Further, there is a Handbook which restricts the use of

confidential patient records and states that computers are to be

used only in connection with employment.

          While still employees Jigar Patel and Crager

“surreptitiously” obtained confidential and trade secret

information, including names and contact information for

existing pharmacy customers, from plaintiff’s computer system to

be used for the operation and management of Smart Choice.

Defendants used this information to contact customers and have

them execute authorizations to transfer their records to Smart

Choice.   Defendant Sima Patel “facilitated and encouraged her

husband’s efforts.”    Within weeks after Jigar Patel and Crager

resigned, almost 70% of plaintiff’s customers had requested that

their pharmacy records and business be transferred to Smart

Choice.

                                  III

          The CFAA provides in § 1030:

          (a) Whoever-

                                  -4-
      Case 2:21-cv-01339-HB Document 14 Filed 06/09/21 Page 5 of 24




                (2) intentionally accesses a computer
                without authorization or exceeds
                authorized access, and thereby obtains-

                     (C) information from any protected
                computer;

                (4) knowingly and with intent to
                defraud, accesses a protected computer
                without authorization or exceeds
                authorized access, and by means of such
                conduct furthers the intended fraud and
                obtains anything of value, unless the
                object of the fraud and the thing
                obtained consists only of the use of
                the computer and the value of such use
                is not more than $5,000 in any 1-year
                period;

          shall be punished as provided in subsection
          (c) of this section.

          The CFAA contains certain definitions.         “Protected

computer” means a computer “which is used in or affecting

interstate or foreign commerce or communication.”         18 U.S.C.

§ 1030(e)(2).   “Exceeds authorized access” means “to access a

computer with authorization and to use such access to obtain or

alter information in the computer that the accesser is not

entitled so to obtain or alter.”      18 U.S.C. § 1030(e)(6).

          The CFAA is a criminal statute found in Title 18 of

the United States Code.    Our Court of Appeals has recognized

that it also provides for a civil action for damages as well as

injunctive and other equitable relief.       See 18 U.S.C. § 1030(g);




                                  -5-
      Case 2:21-cv-01339-HB Document 14 Filed 06/09/21 Page 6 of 24



P.C. Yonkers, Inc. v. Celebrations the Party & Seasonal

Superstore, LLC, 428 F.3d 504 (3d Cir. 2005).

          The Supreme Court days ago decided in Van Buren v.

United States, 593 U.S. ___ (2021), that a person with

authorized access to a computer does not violate the CFAA by

using information obtained in an improper way.        The term

“exceeds authorized access” in the CFAA as noted above means “to

access a computer with authorization and to use such access to

obtain or alter information in the computer that the accesser is

not entitled so to obtain or alter.”      18 U.S.C. § 1030(e)(6).

The Supreme Court explained in Van Buren that “[t]his provision

covers those who obtain information from particular areas in the

computer – such as files, folders, or databases – to which their

computer access does not extend.      It does not cover those who

. . . have improper motives for obtaining information that is

otherwise available to them.”     Van Buren, 593 U.S. at 1.       The

Court found that this is true even when the defendant knew that

his search of the computer database would violate his employer’s

policy for proper use of that database.       Id. at 4.

          Thus, the CFAA focuses on the question whether a

defendant had authorized access to information, not on whether a

defendant later misused it or on whether a defendant’s motive

was improper.   Id. at 17-18.    The CFAA simply does not encompass

the employee’s misuse of the information if the employee had

                                  -6-
      Case 2:21-cv-01339-HB Document 14 Filed 06/09/21 Page 7 of 24



authorized access to the information in the computer in the

first place.   According to the complaint, plaintiff had given

Jigar Patel and Crager access to customer pharmacy records.

Plaintiff alleges they later misused the information in

violation of their Agreements, the Handbook, and state law.

Taking the allegations in the complaint as true, plaintiff has

not stated a claim under the CFAA against defendants Jigar Patel

and Crager.

          Plaintiff of course may have valid state law remedies

against defendants for breach of a confidentiality agreement and

for misuse of confidential information, but the CFAA does not

supply those remedies.    The CFAA claim against defendants Jigar

Patel and Crager in Count I will be dismissed.

                                   IV

          Defendant Sima Patel argues that the CFAA claim

against her should also be dismissed because she is not alleged

to have accessed plaintiff’s computer.       Under the CFAA, a party

may be held liable if the party directs, encourages, or induces

someone with rightful access to a computer to provide

information contained therein when that party did not have

authorized access himself or herself.       Plaintiff alleges that

Sima Patel has an interest in Smart Choice that competes with

plaintiff and that she facilitated and encouraged her husband’s



                                  -7-
        Case 2:21-cv-01339-HB Document 14 Filed 06/09/21 Page 8 of 24



efforts to access plaintiff’s computer to obtain its pharmacy

records.

            While she did not have direct access to plaintiff’s

computer, the CFAA reaches her conduct, that is her indirect

access, even though her husband and Crager escape liability

under that statute.      Liability against her exists because she

was involved in the scheme to obtain plaintiff’s information

without having authorized access to plaintiff’s computer.

See Teva Pharm. USA, Inc. v. Sandhu, 291 F. Supp. 3d 659, 667-71

(E.D. Pa. 2018); Brand Energy & Infrastructure Servs., Inc. v.

Irex Contracting Grp., 2017 WL 1105648, *14-16 (E.D. Pa. Mar.

24, 2017).    Thus, her motion to dismiss Count I will be denied.

            Finally, the court will grant the motion of defendant

Smart Choice to dismiss the CFAA claim against it.           There is no

allegation in the complaint that this defendant had access to

plaintiff’s computer or that this defendant urged anyone to

access the computer.      While the complaint states that “Sima, the

alleged ‘owner’ of Smart Choice Pharmacy, at all relevant times,

facilitated and encouraged her husband’s efforts,” the complaint

does not aver that she was acting on behalf of Smart Choice in

doing so or that Smart Choice even existed at that time.            See

¶ 59.   Smart Choice was merely a passive recipient of the

information at issue.      Dresser-Rand Co. v. Jones, 957 F. Supp.

2d 610, 615 (E.D. Pa. 2013).

                                    -8-
      Case 2:21-cv-01339-HB Document 14 Filed 06/09/21 Page 9 of 24



                                   V

          The CFAA claim, the basis of our subject matter

jurisdiction over these non-diverse parties, remains against

Sima Patel alone.   18 U.S.C. § 1367(a) permits a federal

district court to exercise supplemental jurisdiction over state

law claims that are “so related to claims in the action” over

which the court has original jurisdiction “that they form part

of the same case or controversy under Article III of the United

States Constitution.”

          This statute codified the Supreme Court’s

jurisdictional standard set forth in United Mine Workers of

America v. Gibbs, 383 U.S. 715 (1966), which requires a federal

claim to “have substance sufficient to confer subject matter

jurisdiction” and requires the state and federal claims to stem

from “a common nucleus of operative facts” for a court to

exercise supplemental jurisdiction.      Lyon v. Whisman, 45 F.3d

758, 760 (3d Cir. 1995)(quoting Gibbs, 383 U.S. at 725).          The

decision to exercise jurisdiction is discretionary and “should

be based on considerations of ‘judicial economy, convenience and

fairness to the litigants.’”     New Rock Asset Partners, L.P. v.

Preferred Entity Advancements, Inc., 101 F.3d 1492, 1505 (3d

Cir. 1996)(quoting Gibbs, 383 U.S. at 726).

          All of the counts in plaintiff’s complaint arise from

the same case or controversy and relate to “a common nucleus of

                                  -9-
         Case 2:21-cv-01339-HB Document 14 Filed 06/09/21 Page 10 of 24



operative fact” regarding the defendants’ alleged theft and use

of plaintiff’s customer information to set up a competing

pharmacy nearby.      We have original jurisdiction over the CFAA

claim.     It furthers judicial economy and convenience to the

parties to hear all of the claims in this complaint together

rather than forcing the parties to litigate this action

separately at both the state and federal levels.            As the CFAA

claim remains against at least one defendant, this court will

exercise supplemental jurisdiction over the remaining state law

claims as to all defendants.

                                      VI

             Defendants next seek to dismiss Count II for breach of

fiduciary duty against Jigar Patel and Crager because they argue

that this claim is barred by Pennsylvania’s gist of the action

doctrine.     The gist of the action doctrine precludes a claim

sounding in tort when the nature of the duty alleged to have

been breached is based on a contract between the parties and is

instead a breach of contract claim.          Bruno v. Erie Ins. Co., 106

A.3d 48, 68 (Pa. 2014).        The Pennsylvania Supreme Court has

explained that “[i]f the facts of a particular claim establish

that the duty breached is one created by the parties by the

terms of their contract” then the claim is a breach of contract,

but if “the facts establish that the claim involves the

defendant’s violation of a broader social duty owed to all

                                     -10-
         Case 2:21-cv-01339-HB Document 14 Filed 06/09/21 Page 11 of 24



individuals” which exists regardless of the contract, then the

claim is for a tort.       Id.

             Defendants aver that plaintiff’s breach of contract

claim is identical to its breach of fiduciary duty tort claim

and that the source for both claims is the contract between the

parties.     Plaintiff counters that Jigar Patel and Crager, as its

employees, owed it a duty of loyalty and were acting as

plaintiff’s fiduciary in the course of their relationship.

Plaintiff also asserts that dismissal based on the gist of the

action is premature at this stage.

             Pennsylvania courts have found the gist of the action

doctrine to bar tort claims that arise solely from a contract,

are based on duties or liabilities created by or grounded in the

contract, or are duplicative of a breach of contract claim.

eToll, Inc. v. Elias/Savion Advert., Inc., 811 A.2d 10, 19 (Pa.

Super. Ct. 2002).       A court determines whether a claim sounds in

contract or tort based on the “source of the duties allegedly

breached.”     Plexicoat Am., LLC v. PPG Architectural Finishes,

Inc., 9 F. Supp. 3d 484, 486 (E.D. Pa. 2014).            “As a general

rule, Pennsylvania courts are cautious about permitting tort

recovery on contractual breaches,” but the mere existence of a

contract between the parties does not bar all tort claims.

Brown & Brown, Inc. v. Cola, 745 F. Supp. 2d 588, 619 (E.D. Pa.

2010).

                                     -11-
      Case 2:21-cv-01339-HB Document 14 Filed 06/09/21 Page 12 of 24



          As a condition of employment with plaintiff, Jigar

Patel and Crager had to sign an Agreement and Handbook “[t]o

protect the Plaintiff’s interest in its business and

confidential information.”     See ¶ 17.    As previously stated, the

Agreement provides that:

          [t]he undersigned . . . in consideration of
          employment . . . does hereby agree that
          he/she has or will have access to patient
          information and records . . . which would
          not be available to the public or any other
          persons or entities; and further agrees not
          to disclose or to divulge information
          whatsoever regarding . . . patients, patient
          information, records, referring sources,
          physicians, or other information or
          documentation regarding the corporation or
          its patients or customers.

The Handbook includes prohibitions against actions such as

releasing patient information without the patient’s permission,

misusing or removing information from the property without

authorization, or using the equipment without authorization.           It

also states that computers are to be used only in connection

with employment and that confidential information should not be

disclosed for any reason except as required by the position.

The Agreement and Handbook together are binding upon Jigar Patel

and Crager in the course of their employment with plaintiff.

          Plaintiff’s claim for breach of fiduciary duty alleges

that Jigar Patel and Crager owed plaintiff a duty of loyalty as

its employees and that they breached this duty through such


                                  -12-
      Case 2:21-cv-01339-HB Document 14 Filed 06/09/21 Page 13 of 24



actions as, among others, engaging in activities detrimental to

plaintiff’s business, soliciting customers by misappropriating

confidential information, and diverting business.         These

allegations are identical to those that plaintiff brings against

Jigar Patel and Crager for breach of contract.         The source of

these duties is the Agreement and Handbook that Jigar Patel and

Crager both signed as a condition of their employment.          These

documents stipulate how they as employees may access and use

confidential information, and they outline other prohibited

conduct.

            The facts alleged in plaintiff’s complaint do not

adequately plead an independent larger social duty that Jigar

Patel and Crager owed to plaintiff beyond the terms of their

employment as governed by the Agreement and Handbook.          As such,

Count II will be dismissed pursuant to the gist of the action

doctrine.

                                   VII

            Defendants also seek to dismiss Count III brought

against Jigar Patel and Crager for breach of the duty of good

faith because of the gist of the action doctrine.         Plaintiff

maintains that employees owe their employer a duty of good faith

and that it is premature to bar this claim.

            Under Pennsylvania law, “[e]very contract imposes on

each party a duty of good faith and fair dealing in its

                                  -13-
      Case 2:21-cv-01339-HB Document 14 Filed 06/09/21 Page 14 of 24



performance and its enforcement.”        Kaplan v. Cablevision of PA,

Inc., 671 A.2d 716, 721-22 (Pa. Super. Ct. 1996)(quoting

Restatement (Second) of Contracts, § 205).        However, “this

obligation of good faith is tied specifically to and is not

separate from the duties a contract imposes on the parties.”

Murphy v. Duquesne Univ. of the Holy Ghost, 777 A.2d 418, 434

n.11 (Pa. 2001).    “As such, Pennsylvania does not recognize a

separate cause of action for such breaches.”        David v. Neumann

Univ., 187 F. Supp. 3d 554, 561 (E.D. Pa. 2016).

            While plaintiff is correct in claiming that Jigar

Patel and Crager, as its employees, owed it a duty of good faith

within the scope of their employment, this duty is not separate

from their duties pursuant to their contracts.         Count III for

breach of the duty of good faith will be dismissed.

                                  VIII

            In Count V of the complaint, plaintiff alleges that

all defendants intentionally interfered with customer relations

and a prospective economic advantage by undermining plaintiff’s

relationship with its customers and interfering with its

business when defendants solicited customers away to a competing

pharmacy.   Defendants argue that their actions are exempt from

liability under the privilege for competing businesses.

            For a party to prevail on a claim for tortious

interference with existing or prospective contractual relations

                                  -14-
      Case 2:21-cv-01339-HB Document 14 Filed 06/09/21 Page 15 of 24



it must prove: (1) “the existence of a contractual or

prospective contractual or economic relationship between the

plaintiff and a third party;” (2) “purposeful action by the

defendant, specifically intended to harm an existing

relationship or intended to prevent a prospective relation from

occurring;” (3) “the absence of privilege or justification on

the part of the defendant;” (4) “legal damage to the plaintiff

as a result of the defendant’s conduct;” and (5) “for

prospective contracts, a reasonable likelihood that the

relationship would have occurred but for the defendant’s

interference.”   Acumed, LLC v. Advanced Surgical Servs., Inc.,

561 F.3d 199, 212 (3d Cir. 2009).        Plaintiff has the burden to

prove that the defendant was not privileged or justified in its

action.   Id. at 214.

          The business competition privilege “recognizes that

competitors, in certain circumstances, are privileged in the

course of competition to interfere with others’ prospective

contractual relationships” when:

          (a) the relation concerns a matter involved
          in the competition between the actor and the
          other; (b) the actor does not employ
          wrongful means; (c) his action does not
          create or continue an unlawful restraint of
          trade; and (d) his purpose is at least in
          part to advance his interest in competing
          with the other.




                                  -15-
      Case 2:21-cv-01339-HB Document 14 Filed 06/09/21 Page 16 of 24



Id. at 215 (citing Restatement (Second) of Torts, § 768).

Wrongful means include, but are not limited to, “physical

violence, fraud, civil suits and criminal procedures” and must

be actionable as a separate cause of action.        Id.

            Defendants do not dispute that plaintiff had an

existing economic or contractual relationship with its

customers.    Plaintiff alleges in its complaint that defendants,

without privilege, purposely acted in accessing customer

information and soliciting business from these customers away

from plaintiff for a competing pharmacy.        Plaintiff maintains

that the privilege for competing businesses does not apply to

defendants because they used wrongful means by improperly taking

customer information and using it to set up a competing

business.

            According to the facts in the complaint, defendants

either took patient information without permission to use for

personal gains in violation of the Agreement and Handbook, in

the case of Jigar Patel and Crager, or encouraged and benefitted

from this information, in the case of Sima Patel and Smart

Choice.     Therefore, plaintiff has properly pleaded that

defendants used wrongful means and thus are not privileged in

their actions.    The motion to dismiss Count V will be denied.




                                  -16-
      Case 2:21-cv-01339-HB Document 14 Filed 06/09/21 Page 17 of 24



                                   IX

          Defendants next seek to dismiss Count VI against them

for misappropriation of trade secrets.       The Pennsylvania Uniform

Trade Secrets Act (“PUTSA”) defines a trade secret as:

          Information, including a formula, drawing,
          pattern, compilation including a customer
          list . . . that: (1) Derives independent
          economic value, actual or potential, from
          not being generally known to, and not being
          readily ascertainable by proper means by,
          other persons who can obtain economic value
          from its disclosure or use. (2) Is the
          subject of efforts that are reasonable under
          the circumstances to maintain its secrecy.

12 Pa. C.S. § 5302.    Misappropriation, as defined under the

statute, “[i]ncludes: (1) acquisition of a trade secret of

another by a person who knows or has reason to know that the

trade secret was acquired by improper means” as well as

“(2) disclosure or use of a trade secret of another without

express or implied consent.”      Id.

          Defendants argue that plaintiff has failed to plead

facts that a trade secret exists in this matter.         They aver that

plaintiff has not explained how its customer information is a

trade secret since it is information that belongs to the

patients and not plaintiff, and plaintiff has not pleaded any

facts that it made material investments to compile the list.

Plaintiff counters that it is the owner of the customer lists

which include medication requirements and pricing information


                                  -17-
      Case 2:21-cv-01339-HB Document 14 Filed 06/09/21 Page 18 of 24



and that it took reasonable measures to ensure the

confidentiality of this information by having employees sign an

Agreement and limiting access to the information.

           Some of the factors which courts in this Commonwealth

will look to when determining if something is a trade secret are

the extent it was known outside of the business, the extent it

was known to employees, the measures taken to protect that

information, the value of the information to the company and

competitors, the money or effort invested in compiling the

information, and the ease with which that information can be

acquired by others.    Bimbo Bakeries USA, Inc. v. Botticella, 613

F.3d 102, 109 (3d Cir. 2010).      Whether something is a trade

secret is a very fact-specific inquiry and is usually a question

for the jury as the fact-finder.      Certainteed Ceilings Corp. v.

Aiken, 2015 WL 410029, at *4 (E.D. Pa. Jan. 29, 2015).

           Due to the fact-intensive nature of whether

information is a trade secret, it cannot be determined at this

time whether the customer lists in this matter are trade

secrets.   That is ultimately a question for the jury to

determine after discovery has been conducted.         As customer lists

are included in the statutory definition for a trade secret,

plaintiff has stated sufficient facts to support a claim under

the PUTSA at this time.



                                  -18-
      Case 2:21-cv-01339-HB Document 14 Filed 06/09/21 Page 19 of 24



                                    X

          Defendants assert that plaintiff fails to state a

claim in Count VII for unjust enrichment because the allegations

to support this count are based on an enforceable contract that

governs the relationship between the parties.         Plaintiff argues

in opposition that defendants have been unjustly enriched with

plaintiff’s customer information and that a constructive trust

is necessary as a remedy against this enrichment.

          Our Court of Appeals has explained that in a claim for

unjust enrichment a party “must show that the party against whom

recovery is sought either wrongfully secured or passively

received a benefit that would be unconscionable for the party to

retain without compensating the provider.”         Hershey Foods Corp.

v. Ralph Chapek, Inc., 828 F.2d 989, 999 (3d Cir. 1987).

However, under Pennsylvania law, unjust enrichment is a

quasi-contractual doctrine that is “inapplicable when the

relationship between the parties is founded on a written

agreement or express contract.”         Id.   “Where an express contract

governs the relationship of the parties, a party’s recovery is

limited to the measure provided in the express contract” and

there can be no separate recovery for unjust enrichment.          Id.

          The relationship between plaintiff and Jigar Patel and

Crager is founded on a written Agreement and Handbook that

determine the scope of their employment relationship.          As there

                                  -19-
         Case 2:21-cv-01339-HB Document 14 Filed 06/09/21 Page 20 of 24



is an express contract that governs their relationship,

plaintiff cannot recover a claim for unjust enrichment against

either Jigar Patel or Crager.

             However neither Sima Patel nor Smart Choice had an

enforceable contract with plaintiff.          Plaintiff alleges in its

complaint that defendants have all been unjustly enriched by the

customer information that Jigar Patel and Crager took from

plaintiff.     According to the complaint, Sima Patel and Smart

Choice received the benefit of the customer information in

setting up a new pharmacy and getting business from 70% of

plaintiff’s customers.        Plaintiff has sufficiently stated facts

to plead a claim of unjust enrichment against these two

defendants in Count VII.

                                      XI

             An injunction is a remedy, not a cause of action.

Birdman v. Office of the Governor, 677 F.3d 167, 172 (3d Cir.

2012).     A plaintiff must allege a separate cause of action to

seek a remedy.      Id.   Count VIII of plaintiff’s complaint is for

an injunction against the use or disclosure of trade secrets.

Since this count states a remedy rather than a cause of action,

it will be dismissed.       Because plaintiff has already included a

request for injunctive relief in Count VI for misappropriation

of trade secrets, it will not be necessary to amend the

complaint to include a request for injunctive relief.

                                     -20-
      Case 2:21-cv-01339-HB Document 14 Filed 06/09/21 Page 21 of 24



            Similarly, Count IX of plaintiff’s complaint will also

be dismissed as it merely seeks an injunction against all

defendants.   This dismissal does not affect plaintiff’s right to

seek injunctive relief against defendants where appropriate with

respect to other counts.

                                   XII

            Defendants also seek to dismiss the fraud claim

against all defendants in Count XII.       Plaintiff alleges in its

complaint that Jigar Patel made misrepresentations about his

desire to purchase plaintiff’s business and then backed out of

the deal and resigned his employment to open a new pharmacy.

Defendants argue that plaintiff fails to plead justifiable

reliance and damages necessary to sustain a fraud claim and that

this count should also be barred by the gist of the action

doctrine because it is based on an enforceable contract.

Plaintiff counters that Jigar Patel’s misrepresentations were

intended to mislead plaintiff about his desire to purchase the

business and that, as a result, plaintiff lost a significant

customer base when Jigar Patel and Crager left to set up a new

pharmacy.

            In a claim for fraud, a plaintiff must prove that

there was a false representation material to the transaction

that was made with the intention of misleading the recipient

into relying on the misrepresentation, and the recipient

                                  -21-
         Case 2:21-cv-01339-HB Document 14 Filed 06/09/21 Page 22 of 24



suffered injury after justifiably relying on that

misrepresentation.       Gibbs v. Ernst, 647 A.2d 882, 889 (Pa.

1994).     Plaintiff alleges that Jigar Patel made

misrepresentations about his intent to purchase plaintiff’s

business.     The complaint, however, does not include allegations

of misrepresentations against any of the other defendants.

             This count against Jigar Patel fails for another

reason.     Plaintiff does not allege that it suffered any damage

as a result of any justifiable reliance on Jigar Patel’s

statements of interest in purchasing the business.            Plaintiff

makes no claims that these statements led it to forego other

business opportunities or any other allegations that would

indicate that plaintiff relied on Jigar Patel’s interest in

purchasing the business and acted in reliance on that interest

to its detriment.       Accordingly, this court will dismiss Count

XII of the complaint as to all defendants.

                                     XIII

             Defendants seek to dismiss Count XIII of plaintiff’s

complaint for punitive damages.2         Plaintiff did not oppose

dismissal of this count in its brief in opposition to

defendants’ motion to dismiss.




2.   Plaintiff incorrectly labeled this count as Count XI in its
complaint.
                                     -22-
      Case 2:21-cv-01339-HB Document 14 Filed 06/09/21 Page 23 of 24



          Under Pennsylvania law, a request for punitive damages

is not a separate cause of action but is “merely incidental to a

cause of action.”    Nix v. Temple Univ. of the Commonwealth Sys.

of Higher Educ., 596 A.2d 1132, 1138 (Pa. Super. Ct. 1991); see

also Hilbert v. Roth, 149 A.2d 648, 652 (Pa. 1959).          Plaintiff

seeks punitive damages as relief in Counts I-VI, X, and XII.

Count XIII will be dismissed as a separate cause of action for

punitive damages.

                                   XIV

          Finally, defendants move to dismiss plaintiff’s

request in its complaint for attorneys’ fees for all counts

except Count VI under the PUTSA.      Under the American Rule of

litigation, a party is typically not entitled to recover

attorneys’ fees from an adverse party “absent explicit

congressional authorization.”      Key Tronic Corp. v. United

States, 511 U.S. 809, 814-15 (1994); see also Alyeska Pipeline

Serv. Co. v. Wilderness Soc’y, 421 U.S. 240 (1975).          A “clear

agreement by the parties” for the provision of attorneys’ fees

or “some other established exception” may also support recovery.

Merlino v. Delaware Cty., 728 A.2d 949, 951 (Pa. 1999).

          Plaintiff has not in its complaint or brief in

opposition pointed to any agreement between the parties or

established exception that would permit recovery of attorneys’

fees for its common law claims.      The CFAA does not include a

                                  -23-
      Case 2:21-cv-01339-HB Document 14 Filed 06/09/21 Page 24 of 24



provision for attorneys’ fees.      The PUTSA, however, does include

a statutory basis for attorneys’ fees in certain instances.            See

12 Pa. C.S. 5305.    Plaintiff’s request for attorneys’ fees in

Count VI under the PUTSA will remain.       This court will dismiss

the complaint insofar as plaintiff seeks attorneys’ fees for the

remaining Counts I, IV, V, VII, X, and XI.




                                  -24-
